SIMPSON, J.
— This action is by the appellee against the appellant for damages on account of a personal injury to plaintiff’s intestate, resulting in his death. Pleas to the jurisdiction -were interposed, alleging,that • the injury occurred in Bibb county, that the intestate resided in said county, and said administrator, the plaintiff, also resided in said county. Demurrers were interposed to said pleas, which demurrers were sustained.
Section 4207 of Code of 1896 provided that “a foreign or domestic corporation may be sued in any county in which it does business by agent.” The act of March 5, 1903, amended that action by adding: “Provided, that all actions for personal injuries must be brought in the county where the injury occurred, or in the county where the plaintiff resided; provided, further, that such corporation does business by agent in the county of plaintiff’s residence.” Acts 1903, p. 182. The appellee insists that this provision does not apply to a suit brought by a personal representative.
We can see no reason to justify such a holding. The objects sought by the statute are just as applicable to the case of an action by a personal representative as one by the party injured himself. Besides, the wording of the statute is clear and explicit, and there is no room *222for any construction beyond its language. Although the personal injury has resulted in death, yet the action is for. the personal injury, the. administrator is the plaintiff, and the action must be brought either. “in county where the injury occurred, or the county where the plaintiff resides.” The fact’that the first clause of the section, and section 232 of the Constitution of 190i, provide generally that a corporation may be suód in any county where it does business by agent, does not in the least affect the particular provision that in this class of cases the action must be brought in the counties designated. The demurrers should have been overruled.
The judgment of the court is reversed, and the cause remanded.
Dowdell, C. J. and McClellan and Mayfield, JJ., ■concur.